
	
		I
		112th CONGRESS
		2d Session
		H. R. 6596
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to transfer to
		  the Secretary of the Navy certain Federal land in Churchill County,
		  Nevada.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Air Station Fallon Housing and
			 Safety Development Act.
		2.Transfer of
			 Department of the Interior Land
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior shall transfer to the Secretary of the
			 Navy, without consideration, the Federal land described in subsection
			 (b).
			(b)Description of
			 Federal landThe Federal land referred to in subsection (a) is
			 the parcel of approximately 400 acres of land under the jurisdiction of the
			 Secretary of the Interior that—
				(1)is adjacent to
			 Naval Air Station Fallon in Churchill County, Nevada; and
				(2)was withdrawn
			 under Public Land Order 6834 (NV–943–4214–10; N–37875).
				(c)ManagementOn
			 transfer of the Federal land described under subsection (b) to the Secretary of
			 the Navy, the Secretary of the Navy shall have full jurisdiction, custody, and
			 control of the Federal land.
			
